DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (9,272,315 B2).
Regarding to claim 1, Chou et al teach a side storage pod (1b in Fig. 4) comprising: a first chamber (310); a first side storage container (20) located in the first chamber (310), the first side storage container (20) configured to receive one or more substrates (10) from an equipment front end module (col. 2, lines 53-58), the first side storage container (20) including an opening configured to be adjacent to a first opening of the equipment front end module (see details of Fig. 4); a container plenum in fluid communication with the first side storage container (20); and a first supply conduit (301) coupled to the container plenum and configured to deliver a gas flow from an upper plenum into the container plenum (see airflow arrow in Fig. 4).
Regarding to claims 2, 3, 11 and 12, Chou et al teach a first supply baffle (313, 314 in Figs. 1 & 2) disposed between the container plenum and the first side storage container (20), wherein the first supply baffle (313, 314) includes a plurality of openings (3130, 3140, col. 2, line 59 through col. 3, line 2) configured to distribute a purge gas flow delivered by the first supply conduit (301) substantially uniformly throughout the first side storage container (20).
Regarding to claims 4 and 13, Chou et al teach the first supply conduit (361) is further couplable to an external purge gas supply (340, col. 5, lines 22-38).
Regarding to claim 8, Chou et al teach an electronic device processing assembly, comprising: an equipment front end module (300) including an equipment front end module chamber (310) having one or more interface openings and an upper plenum in fluid communication with the equipment front end module chamber (col. 2, lines 53-58); one or more side storage pods (20) attached to a body of the equipment front end module, the one or more side storage pods each comprising: a first chamber (310); a first side storage container (20) located in the first chamber (310), the first side storage container (20) configured to receive one or more substrates (10) from the equipment front end module chamber (300), the first side storage container including a first opening located adjacent to a first opening of the equipment front end module chamber (300); a first container plenum (317) in fluid communication with the first side storage container (20) (col. 6, lines 9-63); and a first supply conduit (301, 361) coupled between the upper plenum and the first container plenum and configured to deliver a purge gas flow from the upper plenum into the first container plenum (see details of Fig. 7).
Regarding to claim 10, Chou et al further teach a fan (331 in Figs. 1 & 2, col. 3, lines 45-48), the fan (331) configured to recirculate purge gas into the upper plenum from the equipment front end module chamber and the first side storage container.
Regarding to claim 15, Chou et al teach a method of operating an equipment front end module (col. 2, lines 53-58), comprising the steps of (310) providing an equipment front end module having an upper plenum and an equipment front end module chamber in fluid communication with the upper plenum, and a side storage pod including a side storage container (col. 6, lines 9-63); flowing purge gas (340, col. 5, lines 54-62) from the upper plenum into the equipment front end module chamber and simultaneously into the side storage container located within the side storage pod from the upper plenum; exhausting the purge gas (350, col. 5, lines 56-62) from the side storage container into the equipment front end module chamber; and recirculating at least a portion of the purge gas (360 in Fig. 4) from the equipment front end module chamber into the upper plenum.
Regarding to claim 16, Chou et al further teach the step of purging at least some of the purge gas from the equipment front end module chamber through an exhaust (350 in Fig. 4, col. 5, lines 56-62).
Regarding to claim 17, Chou et al teach the step of filtering the purge gas (via filters 334-337, col. 5, lines 1-21) exiting from the upper plenum to the equipment front end module chamber.
Regarding to claims 19 and 20, Chou et al teach the step of flowing the purge gas (G1 in Fig. 4) through a homogenization or baffle plate (313, 314) disposed between the upper plenum and the equipment front end module chamber (col. 5, line 58 through col. 6, line 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (9,272,315 B2), as applied supra.
Claims 5-7 and 14 call for a second chamber, a second side storage container, a second supply conduit, and a second supply baffle.  Chou et al show in Figure 4 there is only one chamber, one side storage container, one supply conduit, and one supply baffle.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a second chamber, a second side storage container, a second supply conduit, and a second supply baffle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (9,272,315 B2), as applied supra, in view of Roberson, Jr. et al (2001/0042439 A1).
Claims 9 and 18 call for the assembly comprising a heater to heat the purge gas in the plenum.  Roberson, Jr. et al disclose the purge gas for handling SMIF pod can be heated to temperatures between about 100 degrees C and about 120 degrees C (see Abstract, paragraph 0011).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a heater to heat up the purge air to provide hot purge air directly to the air filter medium to quickly and efficiently regenerate the filter medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 21, 2022